Citation Nr: 0915303	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right knee.

2.  Entitlement to service connection for osteoarthritis of 
the left knee.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to osteoarthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 29, 1985 to 
October 29, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
the denial of the Veteran's previously denied claim of 
entitlement to service connection for degenerative arthritis 
of the right knee and denied his claims of entitlement to 
service connection for osteoarthritis of the left knee and 
service connection for low back pain. 

By a March 2007 Board decision, the Veteran's previously 
denied claim of entitlement to service connection for 
degenerative arthritis of the right knee was reopened on the 
basis that new and material evidence had been submitted. 

Also by the March 2007 Board decision, the issues of 
entitlement to service connection for degenerative arthritis 
of the right knee, osteoarthritis of the left knee, and a low 
back disability, to include as secondary to osteoarthritis of 
the left knee, were remanded for additional development.  The 
file has now been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The Veteran was injured in a motor vehicle accident in 
1967 and incurred multiple traumas, to include a bilateral 
femoral fracture.

2.  The Veteran underwent surgery in 1977 to correct a left 
leg length discrepancy due to his bilateral femoral fracture; 
however such surgery did not completely correct his left leg 
length discrepancy.  Thus, at the time of his entry into 
service in 1985, the Veteran had a pre-existing left leg 
length discrepancy.

3.  The preponderance of the evidence indicates that the 
Veteran's degenerative arthritis of the right knee, due to 
his motor vehicle accident in 1967 and subsequent left leg 
length discrepancy, existed prior to his entry into service 
and was not aggravated beyond natural progression during his 
period of service.

4.  The preponderance of the evidence indicates that the 
Veteran's osteoarthritis of the left knee was not incurred in 
or aggravated by his period of service, was not first 
manifest within one year of separation from service, and does 
not represent an aggravation of his pre-existing left leg 
length discrepancy. 

5.  The Veteran's low back disability was not incurred in or 
aggravated by his period of service, or any service-connected 
disability, and was not first manifest within one year of 
separation from service.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative arthritis of the right knee 
clearly and unmistakably existed prior to service and was not 
aggravated beyond natural progression by service.  38 
U.S.C.A. §§ 1101, 1131, 1132, 1133, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 CFR §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).

2.  The Veteran's osteoarthritis of the left knee was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred or aggravated in service.   38 U.S.C.A. 
§§ 1101, 1131, 1132, 1133, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 CFR §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

3.  The Veteran's low back disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In April 2002 and July 2002, before the initial adjudication 
of the claims, the Veteran was notified of the evidence not 
of record that was necessary to substantiate the claims.  He 
was told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claims.  He was informed that VA would attempt to 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

A May 2007 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for degenerative arthritis of the right knee, 
osteoarthritis of the left knee, and a low back disability, 
to include as secondary to osteoarthritis of the left knee, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in April 2002 and 
April 2008 and specific opinions as to his claims were 
obtained.  Additionally, the RO sought an opinion as to the 
Veteran's claim of entitlement to service connection for 
osteoarthritis of the left knee in November 2006, and the 
Board sought an expert medical opinion as to all of the 
Veteran's claims in November 2008.

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.   §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1133 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A.      § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by § 3.306 applies only if 
there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A mere transient 
flare-up during service of a pre-existing disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1).

In this case, there is evidence of record that during 
examination upon entry into service, there was a defect, 
infirmity, or disorder noted as to the Veteran's left lower 
extremity.

Report of Medical Examination, dated in April 1985 and 
conducted for the purpose of entry into service, indicates 
that no abnormalities as to the lower extremities were noted.  
However, the examiner noted the presence of a scar at the 
left hip and leg.  The Board notes that it appears that the 
examiner referred the Veteran for further orthopedic 
examination of the left leg; however, such referral is 
crossed out and initialed by the examiner.  Report of Medical 
History and Applicant Medical Prescreening Form, dated in 
April 1985, indicates that the Veteran reported that he 
underwent surgery in 1977 to correct a leg length discrepancy 
of the left leg.  X-ray examination as to the Veteran's 
growth disorder, dated in April 1985, revealed a healed 
fracture of the left femoral shaft, with evidence of a 
metallic device.  

Further, as will be discussed below, there is clear and 
unmistakable evidence demonstrating the existence of a pre-
existing disease or injury as to the Veteran's right lower 
extremity.  

In a statement dated in December 2008, an expert opined that 
it is clear that the degenerative changes in the Veteran's 
right knee, shown on x-ray examination in October 1985, were 
present prior to enlistment.  The rationale offered in 
support of the expert's opinion was that such degenerative 
changes occur over years, not months, and the Veteran had 
only entered service in April 1985, approximately five months 
prior to the time of the x-ray examination. 

As there is evidence of a defect, infirmity, or disorder with 
regard to the Veteran's left lower extremity indicated in his 
service treatment records upon entry, and clear and 
unmistakable evidence that an injury or disease with regard 
to the Veteran's right lower extremity existed prior to 
service, the Veteran is not entitled to a presumption of 
soundness as to his lower extremities.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).

Having determined that the Veteran in this case is not 
entitled to the presumption of soundness as to his lower 
extremities, the remaining question before the Board, as to 
the Veteran's claims of entitlement to service connection for 
degenerative arthritis of the right knee and osteoarthritis 
of the left knee, is whether such conditions were aggravated 
beyond natural progression as a result of his active service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The record before the Board contains service treatment 
records and post-service treatment records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Degenerative Arthritis of the Right Knee and Osteoarthritis 
of the Left Knee

Pre-service treatment records dated in September 1977 
indicate that the Veteran underwent surgical correction of a 
left leg length discrepancy.  The Veteran appeared as a 19 
year-old male with a history of being hit by a car while 
crossing the street five years prior.  The Veteran sustained 
a bilateral femoral fracture and exhibited a leg length 
discrepancy with the right leg being shorter than the left 
leg.  The Veteran's legs became shorter over time, and at the 
time of the 1977 treatment, his legs demonstrated a length 
difference of three or four inches.  The Veteran was also 
found to have compensatory scoliosis of the spine.  The 
Veteran underwent a shortening of the left femur and 
Schneider rod nailing with bone grafting.

As discussed above, Report of Medical Examination, dated in 
April 1985 and conducted for the purpose of entry into 
service, indicates that no abnormalities as to the lower 
extremities were noted.  However, the examiner noted the 
presence of a scar at the left hip and leg.  The Board notes 
that it appears that the examiner referred the Veteran for 
further orthopedic examination of the left leg; however, such 
referral is crossed out and initialed by the examiner.  
Report of Medical History and Applicant Medical Prescreening 
Form, dated in April 1985, indicates that the Veteran 
reported that he underwent surgery in 1977 to correct a leg 
length discrepancy of the left leg.  X-ray examination as to 
the Veteran's growth disorder, dated in April 1985, revealed 
a healed fracture of the left femoral shaft, with evidence of 
a metallic device.    

Service treatment records dated in July 1985 indicate that 
the Veteran complained of right knee pain.  The Veteran 
reported that his pain was located along the right knee cap.  
Physical examination revealed a stable knee in all 
directions, full extension, and limited flexion past 90 
degrees, secondary to pain.  The Veteran was diagnosed with a 
patellar tendon strain of the right knee, prescribed 
medication, and ordered to limit his physical activity.

Additional service treatment records dated in July 1985 
indicate that the Veteran presented with a medial collateral 
ligament strain and was treated with medication and ordered 
to limit his physical activity.  The Board notes that the 
knee afflicted with medial collateral ligament was not 
specified; however, in conjunction with other records of 
treatment dated at this time, it appears that this instance 
of treatment was for the right knee.  

Further additional service treatment records dated in July 
1985 indicate that the Veteran complained of right knee pain, 
described as pain in the center of the knee, upon full 
extension and flexion.  Physical examination revealed a 
stable joint, in all directions, with crepitus at the 
patella.  The Veteran denied a history of fluid or swelling.  
The Veteran was diagnosed with chondromalacia patellae and 
ordered to limit his physical activity.  

Final service treatment records dated in July 1985 indicate 
that the Veteran complained of right knee pain over the past 
four days.  The Veteran reported that his right knee popped 
on the sixth lap of a run.  Physical examination was silent 
for swelling, ecchrymoses, McMurray's sign, and drawer sign.  
The Veteran demonstrated limited range of motion, with pain, 
and slight pain to palpation.  

Service treatment records dated in August 1985 indicate that 
the Veteran presented with a one and one-half month history 
of chondromalacia patellae.  Physical examination revealed a 
right knee with full range of motion, with pain.  The Veteran 
demonstrated crepitus, but did not demonstrate effusion, 
edema, McMurray's sign, drawer sign, or valgus or varus 
stress.  The Veteran was diagnosed with resolving 
chondromalacia patellae, prescribed medication, and ordered 
to limit his physical activity.

Additional service treatment records dated in August 1985 
indicate that the Veteran complained of right knee pain on 
prolonged walking and prolonged sitting.  The Veteran also 
complained of pain while standing and during stair-climbing.  
Physical examination was silent for swelling and locking.  
The Veteran exhibited a normal gait; full range of motion, 
with pain; and tenderness at the medial patella.  The Veteran 
demonstrated a negative McMurray's sign and drawer sign.  The 
Veteran was diagnosed with a possible resolving right knee 
chondromalacia patellae and prescribed medication and 
strengthening exercises.  

Service treatment records dated in October 1985 indicate that 
the Veteran complained of pain, constant and sharp, located 
around the high kneecap.  The Veteran reported that his pain 
was exacerbated by cold weather, running, and climbing 
stairs, and that his right knee sometimes "gives out."  The 
Veteran denied a history of injury and reported that his 
right knee had been evaluated a number of times and diagnosed 
as chondromalacia patellae.  Physical examination was silent 
for swelling, locking, erythema, effusion, medial collateral 
ligament or lateral collateral ligament tenderness, anterior 
and posterior drawer, valgus or varus laxity, McMurray's 
sign, and joint line tenderness.  The Veteran demonstrated 
full range of motion, with pain at complete flexion.  The 
Veteran was diagnosed with chondromalacia patellae of the 
right knee, prescribed medication and a knee brace, referred 
for x-ray examination, and advised to apply heat to the knee 
and complete strengthening exercises.

Additional service treatment records dated in October 1985 
indicate that the Veteran presented for follow-up treatment 
for right knee pain.  The Veteran reported that he used a 
knee bandage, with some relief of pain; however, the bandage 
caused swelling of his lower leg.  The Veteran reported that 
his right knee had been "giving out."  Physical examination 
of the right knee was silent for swelling, locking, erythema, 
effusion, joint line tenderness, medial collateral ligament 
or lateral collateral ligament tenderness, anterior and 
posterior drawer, valgus or varus stress or laxity, 
McMurray's sign, or flick.  The Veteran demonstrated full 
range of motion.  Physical examination of the right lower leg 
revealed moderate swelling, without pitting edema, or 
tenderness, and full range of motion.  X-ray examination of 
the right knee revealed mild narrowing of the medical 
compartment and spurring, posteriorly, at the insertion of 
the adductor longis.  The Veteran was referred for oblique 
view x-ray examination and diagnosed with probable 
chondromalacia patellae of the right knee and swelling of the 
lower leg, secondary to constricting bandage.

Final service treatment records dated in October 1985 
indicate that the Veteran appeared for follow-up treatment 
for his right knee.  The Veteran demonstrated a normal heel-
toe gait.  The examiner noted that the above-described edema 
of the right lower leg had resolved.  Additional x-ray 
examination revealed mild osteoarthritis, manifested by joint 
space narrowing, medially.  An area of cortical thickening 
along the posterior-lateral aspect of the distal femoral 
metaphysis was noted.  A small excrescence of bone was noted, 
protruding from the posterolateral aspect, with the 
appearance of a cortial desmoid, however, the examiner noted 
such is usually presented along the posteromedial aspect of 
the femur. 

Service treatment records dated in December 1985 indicate 
that the Veteran reported a six-month history of left knee 
pain.  The Veteran denied any history of trauma.  The Veteran 
reported pain with use, including climbing stairs.  The 
Veteran reported that sometimes he experiences popping and 
clicking sounds, and sometimes his knee gives out.  Physical 
examination revealed pain and mild swelling at the right 
knee, without effusion or pain and tenderness on palpation.  
The Veteran demonstrated full range of motion and good muscle 
strength.  The Veteran was diagnosed with chondromalacia 
patellae of the right knee, prescribed medication, and 
instructed to complete exercises.  The Board notes that this 
record of treatment appears to contain a mistake as to the 
Veteran's left knee.  While the examiner noted that the 
Veteran reported left knee pain, physical examination and 
diagnosis was noted to be of the right knee.  It appears to 
the Board that this instance of treatment was for right knee 
pain.

Service treatment records dated in January 1986 indicate that 
the Veteran complained of right knee pain.  While the 
handwriting on this particular record of treatment is almost 
entirely illegible, it appears that the Veteran exhibited 
full range of motion and swelling above the knee.  The 
Veteran was diagnosed with chondromalacia patellae of the 
right knee and prescribed medication.

Report of in-service orthopedic treatment dated in January 
1986 indicates that the Veteran reported a chronic history of 
recurrent right knee pain.  The Veteran reported that he had 
been diagnosed with chondromalacia patellae of the right 
knee.  While the handwriting on this particular record of 
treatment is almost entirely illegible, it appears that the 
physician noted details as to the Veteran's leg length 
discrepancy.  The Veteran was diagnosed with degenerative 
arthritis of the right knee, secondary to a knee injury at 
the time of a 1967 auto accident. 

Service treatment records dated in April 1986 indicate that 
the Veteran complained of bilateral knee pain.  The Veteran 
reported a surgical history of bone removal as to his left 
knee.  The Veteran reported trauma as to both knees, since 
boot camp.  Physical examination was silent for swelling, 
effusion, and edema.  The Veteran demonstrated pain on 
palpation of the kneecaps, and crepitus.  The Veteran 
exhibited positive deep tendon reflexes, and a normal gait, 
range of motion, and motor response.  The Veteran was 
diagnosed with chondromalacia patellae, prescribed 
medication, and advised to complete exercises.  The Board 
notes that it appears that the diagnosis rendered during this 
instance of treatment is to the bilateral knees. 

Service treatment records dated in May 1986 indicate that the 
Veteran reported unchanged bilateral knee pain.  Physical 
examination was negative for effusion.  The Veteran exhibited 
full range of motion, without instability, and with patellar 
grinding.  The Veteran was referred to physical therapy.

Record of in-service physical therapy dated in May 1986 
indicates that the Veteran complained of right knee pain and 
occasional left knee pain.  Physical examination was silent 
for medial and lateral instability and Lachman's sign.  The 
Veteran demonstrated a leg length discrepancy; pronated feet, 
bilaterally; and patellar grinding, bilaterally.  The 
physician opined that the Veteran's symptomatology appeared 
as chondromalacia patellae, bilaterally, probably related to 
pronated feet and weight gain.  The Veteran was diagnosed 
with degenerative arthritis of the right knee and 
chondromalacia patellae of the right and left knees.  

Report of Medical Board, dated in June 1986, indicates that 
the Veteran's primary diagnosis was degenerative arthritis, 
right knee, existing prior to entry, not service aggravated.  
The Medical Board reported that the Veteran was seen for 
complaints of pain and swelling of the right knee which 
originated after trauma in a car accident during childhood, 
with gradual increase of pain on weight-bearing.  

Service treatment records dated in July 1986 indicate that 
the Veteran complained of right knee pain during strenuous 
activities. 

The Board notes that brief reports of treatment dated in 
July, August, and September 1986 are almost entirely 
illegible.  It appears that the Veteran complained of knee 
pain, and presented without change in results of physical 
examination. 

The Veteran submitted a rebuttal statement, dated in August 
1986, to the above-described determination made by the 
Medical Board.  The Veteran stated that subsequent to 
hospital treatment in January 1968, and physical therapy 
ending in July 1968, he felt no pain and regained full 
mobility of his knee.  The Board notes that the Veteran typed 
July 1986 on his original rebuttal statement, however, it 
appears that he meant to type 1968.  Further, the Veteran 
stated that that waiver he received, dated in July 1985, 
during boot camp for running was for tendon strain of the 
right knee, later diagnosed as chondromalacia patellae of the 
right knee.  The Veteran stated that up to the point of his 
July 1985 waiver, he had no pain in his knees.  The Veteran 
stated that he has pain and grinding in his left knee, just 
as bad as the pain and grinding in his right knee, and such 
is inconsistent with the Medical Board's determination.

The Medical Board prepared a response, dated in August 1986, 
to the Veteran's rebuttal statement.  The Medical Board 
stated that it was their impression that the Veteran 
consciously favored his right knee prior to entry into 
service, and thus avoided sports and strenuous activities.  
As a rebuttal to the Veteran's assertion that his right knee 
was aggravated by service, the Medical Board states that 
there is no evidence that the Veteran sustained an injury 
during service, but rather experienced a gradual increase in 
difficulty in performing the assigned running.  The Medical 
Board stated that it was their impression that the Veteran 
came into service with a pre-existing right knee injury which 
gave gradual increasing pain with unusual activities, but 
without any aggravating incidents. 

Service treatment records dated in October 1986 indicate that 
the Veteran complained of bilateral knee pain.  The examiner 
noted that the Veteran underwent examination for a Medical 
Board and was pending discharge.  The Veteran was diagnosed 
with degenerative joint disease, existing prior to entry. 

Additional service treatment records dated in October 1986 
indicate that the Veteran, awaiting discharge, complained of 
pain during straight leg raise, bilaterally.

Private treatment records dated in May 2001, fifteen years 
after separation from service, indicate that the Veteran 
reported left knee pain over two weeks.  The Veteran reported 
that his left knee gave out and that he fell.  The Veteran 
rated his pain at seven on a ten-point pain scale.  The 
Veteran denied injury to the left knee.  Physical examination 
was silent for instability on valgus or varus stress, distal 
neurovascular deficit, tenderness or limitation of motion, 
drawer sign, instability, or popping.  The Veteran 
demonstrated mild tenderness of the knee over the superior 
patella, and was able to extend the knee, actively, to 180 
degrees.  X-ray examination of the knee with silent for 
evidence of fracture or dislocation.  The Veteran was 
diagnosed with knee pain.  The Board notes that while the 
diagnosis rendered during this instance of treatment is not 
specific as to the Veteran's left knee, it appears that there 
is no evidence of complaint or treatment as to the Veteran's 
right knee at this time. 

VA treatment records dated in July 2001 indicate that the 
Veteran reported chronic bilateral knee pain, unrelieved by 
over-the-counter medication.  The Veteran reported right knee 
pain since 1986.  The Veteran reported that he dislocated his 
left knee while walking in late May 2001, and that he re-
injured his left knee two weeks prior.  The Veteran reported 
that he incurred a tibia-femur malalignment, which he self-
reduced with weights.  Physical examination was silent for 
valgus or varus instability, Lachman's sign, or apprehension, 
and revealed a positive grind test.  The Veteran was 
diagnosed with bilateral chondromalacia, left patella 
instability, and a left medial meniscus tear.  

The Board notes that the Veteran underwent extensive VA 
treatment and physical therapy as to his knees from September 
2001 to September 2003. 

On VA examination in April 2002, the Veteran reported that he 
injured both of his knees while he was in service.  The 
Veteran reported that his symptoms started in the right knee 
and subsequently began in the left knee.  The Veteran 
reported constant pain and occasional swelling.  The Veteran 
reported that he has to use crutches to walk, due to the 
pain.  The Veteran reported his history of leg length 
discrepancy and surgery.  Physical examination revealed 
marginal tenderness with soft tissue swelling and 
crepitation, without instability or deformity.  The Veteran 
exhibited flexion to 110 degrees and painful normal extension 
as to the left knee, and flexion to 110 degrees and normal 
extension, with pain on extreme ends, as to the right knee.  
The Veteran was diagnosed with osteoarthritis of the right 
and left knees.  The examiner opined that the Veteran's 
arthritis in the right and left knees is secondary to his 
injury during service.  The examiner did not address the 
issue of whether the Veteran's right and left knee conditions 
were aggravated beyond natural progression by his period of 
service.  The Board notes that there is no indication that 
the examiner reviewed the Veteran's claims file. 

The Board notes that the Veteran underwent VA right knee 
arthroscopy and debridement of hypertrophied synovial tissue 
in March 2004, and VA right knee synvisc injection in May 
2004.  

Report of VA medical opinion dated in November 2006 indicates 
that a VA examiner reviewed the Veteran's claims file, 
including his service treatment records, and offered an 
opinion as to whether there exists a relationship between the 
Veteran's left knee disorder and his period of service.  The 
examiner noted the Veteran's previous history of left leg 
length discrepancy.  The examiner found that there was no 
record of injury to the left knee in service.  The examiner 
opined, based upon the Veteran's knee problems prior to entry 
into service and the absence of any trauma to the knees in 
military, that it is not likely that the Veteran's left knee 
disability was caused by or significantly permanently 
aggravated by his time in service.    

On VA examination dated in April 2008, the Veteran reported 
that he injured both knees during boot camp.  The Veteran 
reported that he twisted his right knee in 1985 and that his 
left knee began to hurt in 2005.  The Veteran reported that 
his knees hurt all day, every day, without incapacitating 
episodes of flare-ups due to the constant nature of his pain.  
The Veteran reported that his knee pain does not interfere 
with his job or his activities of daily living.  The Veteran 
reported that he uses a straight cane to ambulate.

Physical examination of the lower extremities revealed 
grossly intact sensation to light touch, negative straight 
leg raise, even deep tendon reflexes, and motor strength of 
5/5, distally and proximally.  Physical examination limited 
to the Veteran's knees was silent for swelling, cellulitis, 
and instability to the varus, valgus, anterior, or posterior 
stressing, bilaterally.  The Veteran demonstrated extension 
to 0 degrees and flexion to 140 degrees, with pain, and a 
positive patellar grind test, and medial and lateral joint 
line tenderness, bilaterally.  There was no additional loss 
of joint function due to pain, fatigue, or lack of 
coordination, subsequent to repetitive motion, bilaterally.  
X-ray examination revealed bilateral degenerative joint 
disease.  The Veteran was diagnosed with bilateral knee 
patellofemoral syndrome and bilateral knee degenerative joint 
disease.  The examiner opined that, due to the Veteran's 
history of motor vehicle accident and subsequent leg length 
discrepancy, his knees are a pre-existing condition and his 
current knee condition is not caused by or is a result of his 
military service.  The examiner did not address the issue of 
whether the Veteran's right and left knee conditions were 
aggravated beyond natural progression by his period of 
service.

In a December 2008 opinion, a medical expert discussed the 
Veteran's 1967 accident.  The expert noted that the Veteran 
suffered multiple traumas, including bilateral femur 
fractures, resulting in either an overgrowth of the left 
femur on healing, or a shortening of the right femur on 
healing.  The expert noted that the Veteran developed a leg 
length discrepancy as he approached skeletal maturity and 
underwent a leg shortening procedure of the left femur in 
1977.  The expert noted that even with the shortening 
procedure, the Veteran was left with a one and one-quarter 
inch increased leg length on the left.  

The expert stated that in order to break both femoral shafts 
in a young healthy male, it is clear that the 1967 accident 
was a high energy traumatic event, and it is certain that 
significant collateral soft tissue injury also occurred.  The 
expert stated that it would be expected that ligaments and 
the articular surfaces of both knees would be damaged.  The 
expert opined that these injuries were likely not delineated 
because of the focus on the fractured femurs, and by the time 
the Veteran left the hospital, the soft tissue injuries would 
have had time to undergo primary healing with few evident 
symptoms.  The expert opined that trauma of this magnitude, 
especially when it involves the joints, is understood to be 
an accelerator of the normal arthritic process, and a person 
with the above-described history could be expected to develop 
earlier than normal joint symptoms related to degenerative 
arthritis.  The expert reported that accelerated arthritic 
changes would be manifested in positive x-ray examination 
findings and pain, swelling, or stiffness, associated with 
joint use and overuse.  

The expert stated that the amount of arthritic changes 
present on x-ray examination of the right knee, dated in 
October, 1985 were abnormal for a 27 year-old, indicative of 
early degenerative changes.  The expert also stated that 
these changes were chronic, and would have taken years to 
develop, and that certainly this amount of abnormality found 
on x-ray examination would not have occurred over a five-
month period.  Finally, the expert stated that it is almost 
certain that these abnormal arthritic changes existed prior 
to entry into service and further, they are logically and 
causally connected to the significant motor vehicle trauma 
sustained prior to entry into service.  

The expert stated that the service treatment records provided 
for his review are silent for any clear report of injury to 
the left or right knee while the Veteran was in service.  The 
expert noted that in later histories, the Veteran reported 
specific injuries to his knees during service as the process 
of his claims of entitlement for service connection advanced.

As to the Veteran's left knee, the expert concluded that 
there is no objective evidence to support the Veteran's 
conclusion that because his left knee did not begin to show 
symptoms until after separation from service, that he must 
have injured his left knee during service.  The expert opined 
that there is a strong likelihood that the trauma of the 
motor vehicle accident caused injury to the soft tissue, 
including the articular surface of the left knee, thus 
leading to the eventual manifestation of arthritis symptoms 
of the left knee.  The expert further stated that the left 
knee would have been subjected to increased stress due to the 
significant leg length increase on the left side.  The expert 
opined that it is more likely than not that the emergence of 
left knee degenerative symptoms is related to the motor 
vehicle accident including the direct trauma of the injury 
and the leg length discrepancy.  

The expert also noted that the leg length discrepancy puts 
added stress on the lower extremity joints of the long 
extremity, due to the constant need to adjust for the 
asymmetry of leg length.

The expert stated that it appears that the Veteran was unable 
to tolerate physical training, including a two and one-half 
mile run.  The expert stated that this intolerance is 
importantly understood as a manifestation of a pre-existing 
injury, and not an aggravation of a pre-existing condition.  
The expert stated that in order for an event to be an 
aggravation, it must be shown to cause additional injury or 
an extension of a pre-existing injury beyond simply the 
presentation of symptoms of the pre-existing injury.  The 
expert further opined that the course of the Veteran's 
conditions in the period following discharge is consistent 
with the normal progression of articular arthritis of the 
knees.  The expert reported that he based his opinion that 
the Veteran's symptoms are to be understood as a 
manifestation of a pre-existing condition, and not an 
aggravation of the pre-existing condition, on his medical 
knowledge and understanding of pathophysiology, combined with 
the treatment records presented.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

In this case, there is one opinion of record that the 
Veteran's right and left knee conditions are secondary to his 
injuries incurred during service.  At the time of the April 
2002 VA examination, the Veteran reported that he injured 
both of his knees during his period of service.  However, as 
discussed above, the Veteran's service treatment records are 
silent for any report of a left knee injury.  The Board notes 
that the VA examiner, at the time of his April 2002 opinion, 
did not indicate that he reviewed the Veteran's claims file.  
Further, the examiner did not provide rationale for his 
opinion that the Veteran's right and left knee conditions are 
secondary to his injuries incurred during service.  Thus, the 
Board finds that the opinion rendered at the April 2002 VA 
examination is of less probative value than the opinions 
rendered in November 2006, April 2008, and December 2008, 
which were rendered subsequent to a review of the Veteran's 
claims file and accompanied with a rationale.  

The Veteran contends that his degenerative arthritis of the 
right knee and osteoarthritis of the left knee are related to 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion or diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the Veteran can describe symptoms, including 
worsening of symptoms, he lacks the medical competence to 
relate those symptoms to a particular circumstance, such as 
service. Thus, the Veteran's lay assertions are not competent 
or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In sum, as to the Veteran's claim of entitlement to service 
connection for degenerative arthritis of the right knee, the 
Board finds that the most probative evidence of record shows 
clearly and unmistakably that the Veteran's degenerative 
arthritis of the right knee existed prior to service and was 
not aggravated beyond natural progression during service.  
Also, the Board finds that, notwithstanding consideration of 
degenerative arthritis of the right knee as a pre-existing 
condition, service connection for the same is not warranted 
on a direct basis.  While there is medical evidence of a 
current diagnosis of arthritis of the knee, and evidence of a 
diagnosis of arthritis of the knee during the Veteran's 
period of service, there is no probative evidence of record 
indicating a relationship between the Veteran's degenerative 
arthritis of the right knee and his period of service.  
Further, because the Veteran was diagnosed with arthritis of 
the right knee during his period of service, the theory of 
entitlement of presumptive service connection does not apply 
in this case. 

As to the Veteran's claim of entitlement to service 
connection for osteoarthritis of the left knee, in sum, the 
Board notes that while the Veteran is not asserting 
entitlement to service connection for his pre-existing left 
leg length discrepancy, he is asserting entitlement to 
service connection for osteoarthritis of the left knee, which 
is related to his pre-existing left leg length discrepancy.  
The most probative evidence of record shows clearly and 
unmistakably that the Veteran's osteoarthritis of the left 
knee does not represent an aggravation of his pre-existing 
left leg length discrepancy beyond natural progression.  
Also, the Board finds that, notwithstanding consideration of 
the Veteran's left leg length discrepancy as a pre-existing 
condition, service connection for osteoarthritis of the left 
knee is not warranted on a direct or presumptive basis.  The 
weight of the credible evidence does not establish that 
osteoarthritis of the left knee began in service or that 
osteoarthritis of the left knee was manifest within one year 
of separation.  

As the preponderance of the evidence is against the claims of 
entitlement to service connection for degenerative arthritis 
of the right knee and osteoarthritis of the left knee, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Low Back Disability

The Veteran's service treatment records are silent for any 
injury, complaint, treatment, or diagnosis of a low back 
disability.

VA treatment records dated in October 2001, 15 years after 
separation from service, indicate that the Veteran's back 
pain was relieved by wearing a heel wedge and heel raise for 
his leg length differential. 

VA treatment records dated in May 2002 indicate that the 
Veteran reported pain in the lower back, with intermittent 
radiation into the left leg, unrelieved by both prescription 
and over-the-counter medication.  Physical examination was 
silent for motor or sensory deficits, and the Veteran was 
referred to physical therapy.  

VA treatment records dated in June 2002 indicate that the 
Veteran presented for physical therapy for bilateral 
quadricep atrophy and a possible herniated disc.  The Veteran 
reported that his back pain began in 1985, after hurting his 
knees while in service.  The Veteran denied a history of 
direct trauma to the knees.  The Veteran reported that he did 
not develop back pain until after he developed knee pain.  
The Veteran described his pain as sharp, dull, aching, 
throbbing, burning, intermittent, and non-radiating.  The 
Veteran reported that his back pain was aggravated by 
lifting, prolonged sitting, prolonged standing, and walking.  
The Veteran rated his pain at seven or eight on a ten-point 
pain scale.  The physician noted the Veteran's history of leg 
length reduction and noted that the Veteran ambulated with an 
axillary crutch due to knee pain.  The Veteran reported that 
he was independent in his activities of daily living.  

Physical examination was silent for any deformity, lumbar 
spine paraspinal tightness or spasm, step-off deformity on 
palpation, or radicular symptoms.  The Veteran demonstrated 
active range of motion with full flexion, with pain, and full 
extension and oblique extension, without pain.  

X-ray examination revealed normal alignment from L1 to S1.  
The vertebral body height and intervertebral disc spaces 
appeared to be maintained.  No evidence of subluxation or 
fracture or mild spurring was seen at multiple levels, and 
bone mineralization was within normal limits.  The impression 
of the x-ray examination was a lumbar spine without 
degenerative changes.  

The June 2002 physician opined that the Veteran's low back 
pain is likely mechanical low pack pain, as the signs and 
symptoms are not suggestive of acute lumbar spine 
radiculopathy.  No quadricep atrophy was noted.

VA treatment records dated in April 2003 indicate that the 
Veteran underwent electrodiagnostic examination of the lower 
extremities related to his complaints of leg pain and 
numbness.  The Veteran rated his pain at eight on a ten-point 
pain scale.  The Veteran reported that he was independent in 
his activities of daily living.  MRI testing of the lumbar 
spine, dated in March 2003, was reviewed.  The testing 
revealed mild disc bulging at all levels except L1-1, without 
evidence of significant disc herniation or compression of the 
nerve roots.  The impression of electrodiagnostic examination 
was normal.  There was no electrodiagnostic evidence of 
peripheral polyneuropathy or right lumbosacral radiculopathy.  

On VA examination dated in November 2004 the Veteran reported 
that he sustained an injury in 1985.  The Veteran reported 
that his right knee gave out and he twisted his low back and 
his neck.  The Veteran reported that he was diagnosed with 
disc herniations of the spine in 2003, corrected by a 
discectomy.  The Veteran reported that he has lower back 
pain, with radiation of pain into the left lower extremity.  
The Veteran reported that flare-ups occur all the time and 
limit his range of motion as to his lumbar spine. The Veteran 
reported that he is independent in his activities of daily 
living and uses a cane for ambulation.  

Physical examination revealed a flattened lordosis of the 
lumbar spine, without significant lumbosacral paraspinal 
tenderness or palpable muscle spasms. There were no other 
postural abnormalities of the lumbar spine noted, and range 
of motion consisted of 85 degrees of forward flexion, 28 
degrees of extension, 30 degrees of bilateral flexion, and 30 
degrees of bilateral rotation.  The examiner noted that while 
the Veteran exhibited pain on range of motion testing, he 
performed such testing reasonably well.  Motor strength in 
the lower extremities was 5/5 for hip flexors, knee flexors, 
extensors, and ankle plantar and dorsiflexors.  Sensation was 
intact to light touch for all dermatomes tested.  Muscle 
stretch reflexes were 2+/4 for bilateral quadriceps and 
Achilles tendons.  Lasegue's sign was negative, bilaterally, 
and there were no nonorganic physical signs.  The Veteran was 
presumed to have lumbosacral sprain or strain, due to 2003 x-
ray examination results indicating retrolisthesis of L3-4 and 
L2-3.   The examiner did not offer an opinion as to the 
etiology of the Veteran's low back disability.

On VA examination in April 2008 the Veteran reported that he 
fell during service and injured his lower back.  The Veteran 
reported that he experiences lower back pain all day, every 
day, worse with sitting, standing, walking, or bending.  The 
Veteran denied any changes in sensation, bowel, or bladder, 
or radiation into the legs.  The Veteran denied any 
incapacitating episodes or flare-ups, or problems with 
repetitive use.  

Physical examination of the Veteran's lumbar spine was silent 
for axial tenderness, cellulitis, deformities, or spasm.  The 
examiner noted that the Veteran exhibited decreased range of 
motion in all planes due to complaints of pain and lack of 
full effort.  The Veteran exhibited flexion to approximately 
60 degrees, extension to 10 degrees, side bend to the right 
to 10 degrees, side bend to the left to 15 degrees, and 
bilateral rotation to 10 degrees, with complaints of pain on 
all ranges of motion.  There was no additional loss of joint 
function due to pain, fatigue, or lack of coordination, 
subsequent to repetitive motion.  X-ray examination revealed 
degenerative joint disease.  

The examiner opined that the Veteran's back condition is not 
due to his military service.  The examiner opined that it is 
possible that the Veteran's lower back condition is secondary 
to his leg length discrepancy, but that such discrepancy was 
related to an injury before he entered service.

As discussed above, in his December 2008 opinion, the expert 
stated that in order to break both femoral shafts in a young 
healthy male, it is clear that the 1967 accident was a high 
energy traumatic event, and it is certain that significant 
collateral soft tissue injury also occurred.  The expert 
stated that it would be expected that the ligaments and the 
articular surfaces of both knees, in addition to the hips, 
ankles, and spine, would be damaged.  The expert opined that 
these injuries were likely not delineated because of the 
focus on the fractured femurs, and by the time the Veteran 
left the hospital, the soft tissue injuries would have had 
time to undergo primary healing with few evident symptoms.  
The expert opined that trauma of this magnitude, especially 
when it involves the joints, is understood to be an 
accelerator of the normal arthritic process, and a person 
with the above-described history could be expected to develop 
earlier than normal joint symptoms related to degenerative 
arthritis.  The expert reported that accelerated arthritic 
changes would be manifested in positive x-ray examination 
findings and pain, swelling, or stiffness, associated with 
joint use and overuse.  

The expert also noted that a leg length discrepancy puts 
added stress on the lower extremity joints of the long 
extremity.  The expert stated that the constant need to 
adjust for the asymmetry of leg length puts stress on the 
long leg joints as well as the lumbar spine, as the pelvis is 
elevated on the long side, putting asymmetric stress on the 
lumbosacral junction and the lumbar spine.

The expert stated that the service treatment records provided 
for his review are silent for any clear report of injury to 
the low back while the Veteran was in service.  The expert 
noted that in later histories, the Veteran reported specific 
injuries to his back as the process of his claim of 
entitlement to service connection advanced.

The expert noted that in the time period since the Veteran's 
separation from service, he has continued to experience a 
progression of symptoms associated with degenerative 
arthritis of the knees and low back.  The expert opined that 
there is a high likelihood of association between the trauma 
of the motor vehicle accident, as well as the one and one-
quarter inch left leg discrepancy, and the symptoms in the 
low back.  The expert stated that a leg length discrepancy of 
this size subjects the joints of the left lower extremity and 
the lumbosacral region to repeated stress in walking and in 
other activities.

The expert concluded that the Veteran's assertion that 
because he did not have low back problems prior to entering 
service, that they must have developed as a result of 
service, is untenable.  The expert stated that there was no 
report of lumbar spine injury during service, and the 
Veteran's symptoms of low back pain emerged afterwards.  The 
expert opined that there is a high likelihood that the motor 
vehicle accident caused trauma to the soft tissues of the low 
back, and that the leg length discrepancy had to be 
accommodated by the lumbosacral articulation and the lumbar 
articulations in general, and over the years, this could be 
expected to produce symptoms of pain in the low back.  

As to the question of whether the Veteran's low back 
disability was aggravated by any condition that existed prior 
to service, in this case, the pre-existing left leg length 
discrepancy, the expert opined that the course of the 
Veteran's condition in the period following separation from 
service is consistent with the normal progression of 
articular arthritis of the low back.  Also, the Board notes 
that the expert included the Veteran's low back in his above-
described analysis that the Veteran's symptoms are best 
understood as a manifestation of the pre-existing injury and 
condition and not as a separate injury or aggravation of a 
pre-existing condition.

The Board has considered the Veteran's assertions that his 
low back disability is related to his period of service.  
However, to the extent that the Veteran ascribes his low back 
disability to service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case there was no chronic low back disability shown 
during service, and no record of any continuous symptoms from 
the Veteran's separation from service onward.  Rather, the 
record establishes that approximately 15 years after 
separation, the Veteran has a low back disability, related to 
his pre-existing leg length discrepancy.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 

In sum, the weight of the credible evidence does not 
establish that a low back disability was incurred in or 
aggravated by service or a service-connected disability, or 
that a low back disability, specifically, degenerative joint 
disease, was manifest within one year of separation.  Thus, 
service connection for a low back disability is not warranted 
on a direct or presumptive basis.  Additionally, service 
connection for a low back disability on a secondary basis, 
due to osteoarthritis of the left knee, is not warranted 
because service connection has not been established for 
osteoarthritis of the left knee.  

As the preponderance of the evidence is against the Veteran's 
claim for service connection for a low back disability, to 
include as secondary to osteoarthritis of the left knee, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative arthritis of the right 
knee is denied.

Service connection for osteoarthritis of the left knee is 
denied.

Service connection for a low back disability, to include as 
secondary to osteoarthritis of the left knee, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


